Citation Nr: 0635021	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, denied the 
veteran's claim for a rating in excess of 30 percent for 
bronchial asthma. 

The veteran requested a hearing before the RO in his March 
2004 Form 9.  He withdrew that request in a February 2005 
statement.  The Board may proceed to address the claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claim must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).

During the pendency of this appeal, the Board received 
correspondence from the Social Security Administration (SSA), 
indicating that the veteran had applied for disability 
benefits.  The SSA requested copies of any pulmonary function 
tests that VA has on record.  This indicates that the SSA is 
evaluating the veteran for disability benefits for his 
breathing difficulty.  VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by an administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  Obtain the veteran's treatment records 
from the VA Medical Center in Milwaukee 
from November 2005 to the present.

3.  Then, after ensuring that any further 
development is completed, to include 
providing a current VA examination, if 
necessary, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


